Citation Nr: 1446164	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-32 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to May 1969, so during the Vietnam War.  He died in May 2011.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied her claim of entitlement to service connection for the cause of the Veteran's death.

A portion of the claims file is electronic, using the Virtual VA system and Veterans Benefits Management System (VBMS).  Therefore, all future consideration of this widow-appellant's case should take into consideration the existence of this electronic record.

There is an outstanding hearing request, so rather than immediately deciding this claim the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

In her September 2014 Substantive Appeal (on VA Form 9), the appellant indicated she wanted a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  To date, however, this hearing request has not been honored.  She is entitled to this hearing before deciding her appeal of this cause-of-death claim.  38 C.F.R. §§ 20.700(a) and (e).


Accordingly, this claim is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the earliest available opportunity.  Notify her and her representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



